Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 9/8/2022.

Inventions I-Claims 1-15, 17 and 23 and II-Claims 19-22 and 24 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I recite a driver element having a base, connecting bar, a positioning section, and a latching lug .  The subcombination has separate utility such as the driver element can be used on a vehicle sliding door system utilizing a cable and spool.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Newly submitted claim 24 (with claims 19-22 dependent thereon) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it’s shown above that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)) and in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-22 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	The status of the claims is as follows:
		Claims 19-22 and 24 have been withdrawn from consideration;
		Claims 16 and 18 have been cancelled; and
		Claims 1-15, 17, and 23 (claims 23-24 are newly added and changed dependency of claims 19-22 to newly amendment claim directed towards a different invention as discussed in detail above) are herein addressed in detail below.

	The applicant’s information disclosure statement dated 9/8/2022 has been considered and a copy has been placed in the file.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellon (2006/0130407 A1).
As shown in Figures 2-5, Castellon (2006/0130407 A1) discloses a driver element comprising a driver body (16) including a liquid guiding element (46) configured to discharge liquid from the driver element body (16).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinke et al. (9,822,571 B2).
Reinke et al. (9,822,571 B2) disclose a driver element (10) comprising a driver element body (14, see figure 3), a pane connecting region (the space between the element body 14) configured to be secured to the window pane (16) and defining a connecting gap configured to receive the window pane (16) wherein the pane connecting region includes a base (20) wherein when the window pane is in a connected state, a lower edge of the window pane (16) opposes the base ((20, see figure 4), a connecting bar (32) provided on the driver element body (14) and including a latching lug (34) disposed thereon, wherein the connecting bar (32) is configured to elastically displace (40, see figure 6), with respect to the driver element body as the window pane (16) is inserted along a mounting direction (see figure below) into the driver element body (14), wherein the latching lug (34) opposes a positioning section (24) protruding from the base (20) and is (the latching lug) configured to engage a connecting opening (46, see figures 2 and 4) defined by the window pane (16) and the positioning section (24) opposes the connecting bar (32, see figure below) and forms a guide surface (see figure below) wherein the guide surface is inclined with respect to the mounting direction (i.e., vertically) and guides the lower edge as the window pane (16) is inserted into the connecting gap [Claim 1] and the positioning section (24) is pin shaped [Claim 9];
Wherein the connecting bar (32) is configured to elastically pivot (at 40) about a first pivot axis and wherein the base (20) is spaced apart from the first pivot axis (see figure 6) [Claim 2];
Wherein the positioning section (24) is configured to displace elastically as the window pane (16) is mounted to the driver element (the elements are made of plastic and as forces are directed onto the surface, the U-shaped mounting region displaces) [Claim 3];

    PNG
    media_image1.png
    750
    611
    media_image1.png
    Greyscale

Wherein the connecting bar is U-shaped (see figure 4 and annotated figure below) and includes two arms and a top section wherein the two arms and the top section define a recess [Claim 5]; and the position section (24) opposes the recess (figure below) [Claim 6], wherein each arm is a connecting bar [Claim 11];

    PNG
    media_image2.png
    608
    596
    media_image2.png
    Greyscale

Wherein the base is formed by a socket section protruding (38) from the driver element body (14) towards the top section (see figure below) [Claim 7] and extends into the recess section [Claim 8];

    PNG
    media_image3.png
    690
    474
    media_image3.png
    Greyscale

Wherein two opposing sides of the connecting gap are formed by the connecting bar and a bearing section protruding from the driver element body(14) [Claim 10] wherein the bearing section protrudes from the driver element body (14) and disposed between the arms forming the two connecting bars (32) [Claim 12];

    PNG
    media_image4.png
    706
    474
    media_image4.png
    Greyscale




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke et al. (9,822,571 B2) in view of Castellon (2006/0130407 A1).
All of the elements of the instant invention are discussed in detail above except providing an elastic component formed in the base configured to support the lower edge of the window pane.
Castellon (2006/0130407 A1) discloses a driver element connected to a window pane and having an elastic portion along the base to support the lower edge of a window pane (see figure below)


    PNG
    media_image5.png
    384
    383
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the driver element of Reinke et al. (9,822,571 B2) with an elastic component as taught by Castellon (2006/0130407 A1) since an elastic portion allows less vibration between the driver element and the window pane thereby reducing noise.  Furthermore, the driver element of Reinke et al. (9,822,571 B2) would operate equally as well when utilizing an elastic portion.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke et al. (9,822,571 B2) in view of Corden (2011/0067311 A1).
All of the elements of the instant invention are discussed in detail above except providing a liquid guiding element to discharge liquid (claim 15) in  a rib, a recess, and channel (claim 17).
As shown in Figures 2-5, Corden (2011/0067311 A1) discloses a driver element (16) having a liquid guiding element (46) formed as a rib, and recess, and channel (all three).
It would have been obvious before the effective filing date of the claimed invention to provide the driver element of  Reinke et al. (9,822,571 B2) with a liquid guiding element as taught by Corden (2011/0067311 A1) since a liquid guiding element allows liquid (i.e., grease) to lubricate the surface(s) between the driver element (i.e., slider) and the guide rail thereby reducing friction between the two surfaces as well as providing less noise between two moving parts of a vehicle.  Further, the driver element of Reinke et al. (9,822,571 B2) would operate equally as well when utilizing a liquid guiding element.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634